               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

TOMMY O’BRYANT                                                      PLAINTIFF

v.                                                 CAUSE NO. 1:18cv8-LG-JCG

WALGREEN CO.; CBRE GROUP, INC.;
and JOHN OR JANE DOES 1-10                                       DEFENDANTS

                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order entered

herewith dismissing with prejudice Plaintiff Tommy O’Bryant’s claims against

Defendants Walgreen Co. and CBRE Group, Inc.,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 10th day of May, 2019.


                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
